IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN I. CAMMILE, §
§
Defendant Below, § No. 362, 2014
Appellant, §
~ §
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID Nos. 0504006752 &
Plaintiff Below, ‘ § 0506014175
Appellee. §

Submitted: December 22, 2014
Decided: January 20, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
9.3%

This 20th day of January 2015, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record below, it appears
to the Court that:

(1) The appellant, Brian Cammile, ﬁled this appeal from the
Superior Court’s June 5, 2014 corrected sentencing order. The State has
ﬁled a motion to afﬁrm the Superior Court’s judgment on the ground that it
is manifest on the face of Cammile’s Opening brief that his appeal is without
merit. We agree and afﬁrm.

(2) The record reﬂects that, in February 2006, Cammile pled guilty

to two counts of Burglary in the Second Degree and four additional charges.

On May 12, 2006, the Superior Court sentenced Cammile on each burglary
conviction as a habitual offender under 11 Del. C. § 4214(a) to eight years of
Level V incarceration, for a total mandatory sentence of sixteen years. The
May 12, 2006 sentencing order declared Cammile a habitual offender and
stated that the ﬁrst year of each burglary sentence was mandatory under 11
Del. C. § 825. Cammile did not appeal his convictions or sentence.

(3) On May 13, 2014, Cammile ﬁled a motion for clariﬁcation of
sentence. Cammile contended that the May 12, 2006 sentencing order
provided that only the ﬁrst year of each sentence for burglary was
mandatory, not all sixteen years, and that the Department of Correction
incorrectly claimed he was ineligible for modiﬁcation of his sentence under
11 Del. C. § 4217(f). After a hearing on June 5, 2014, the Superior Court
revised the May 12, 2006 sentencing order to replace the references to the
ﬁrst year of each burglary sentence being mandatory under 11 Del. C. § 825
with statements that Cammile was declared a habitual offender and
sentenced under 11 Del. C. § 4214(a) for Burglary in the Second Degree.

This appeal followed.1

1 Cammile also ﬁled an appeal from the Superior Court’s denial of his request for a writ
of mandamus compelling the Department of Correction to ﬁle an application for
modiﬁcation of his sentence under 11 Del. C. § 4217. We afﬁrmed the Superior Court’s

denial of Cammile’s petition for a writ of mandamus on January 16, 2015. Cammile v.
State, No. 363, 2014 (Del. Jan. 16, 2015).

(4) In his opening brief, which primarily attacks the Superior
Court’s denial of his petition for a writ of mandamus, Cammile argues that
the Superior Court enhanced his sentence on June 5, 2014 in violation of the
Fifth Amendment, Fourteenth Amendment, and the Equal Protection Clause
and that he is eligible for modiﬁcation of his sentence under 11 Del. C. §
4217. These arguments are without merit.

(5) Contrary to Cammile’s contentions, the June 5, 2014 corrected
sentencing order did not enhance'each of his burglary sentences from one
year of mandatory incarceration to eight years of mandatory incarceration.
The transcript of the May 12, 2006 sentencing hearing reﬂects that Cammile
was sentenced as a habitual offender to eight years of Level V incarceration
for each burglary conviction. The May 12, 2006, sentencing order also
stated that Cammile was declared a habitual offender and sentenced to eight
years for each burglary conviction.

(6) Under 11 Del. C. §' 4214(a), the Superior Court could not
impose a sentence of less than the maximum penalty for Burglary in the

Second Degree.2 The maximum penalty for Burglary in the Second Degree,

2 11 Del. C. § 4214(a) (“Notwithstanding any provision of this title to the contrary, any
person sentenced pursuant to this subsection shall receive a minimum sentence which
shall not be less than the statutory maximum penalty provided elsewhere in this title for
the 4th or subsequent felony which forms the basis of the State's petition to have the
person declared to be an habitual criminal except that this minimum provision shall apply

a Class D felony, was eight years of incarceration.3 Although the sentencing
order stated that the ﬁrst year of each burglary sentence was mandatory
under 11 Del. C. § 825 (the Burglary in the Second Degree statute),
Cammile, as a habitual offender under 11 Del. C. § 4214(a), could not be
sentenced to less than eight years of mandatory incarceration for each
Burglary in the Second Degree conviction. Cammile, therefore, was
sentenced to eight years of mandatory incarceration for each of his Burglary
in the Second Degree convictions'in May 2006, not one year of mandatory
incarceration as he now claims, and there was no enhancement of Cammile’s
sentence on June 5, 2014.

(7) Although Cammile is correct that the Department of Correction
may apply for a reduction in sentence under 11 Del. C. § 4217(b),4 he
disregards the limitations imposed in 11 Del. C. § 4217(t). Under Section
4217(1), “no offender who is serving a statutory mandatory term of

incarceration at Level V imposed pursuant to a conviction for any offense

only when the 4th or subsequent felony is a Title 11 violent felony, as deﬁned in §
4201(c) of this title”).

3 11 Del. C. § 825 (classifying Burglary in the Second Degree as Class D felony); ll Del.
C. § 4205(b)(4) (providing that sentence for Class D felony may be up to eight years of
Level V incarceration).

4 11 Del. C. § 4217(b) (providing Superior Court may reduce “sentence solely on the
basis of an application ﬁled by the Department of Correction for good cause shown
which certiﬁes that the release of the defendant shall not constitute a substantial risk to
the community or the defendant's ownself’).

set forth in Title 11 shall be eligible for sentence modiﬁcation pursuant to
this section during the mandatory portion of said sentence” unless sentence
modiﬁcation “is based solely upon serious medical illness or inﬁrmity of the
offender.”5 Based on this language, Cammile is not eligible for sentence
reduction (in the absence of serious medical illness or inﬁrmity) While he is
serving the sixteen years of mandatory incarceration for his Burglary in the

6

Second Degree convictions. Cammile claims in his opening brief that the

Department of Correction has submitted Section 4217 applications for
inmates serving mandatory sentences like himself, but he did not make this
argument in the Superior Court and we will not consider it for the ﬁrst time
on appeal.7

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

» Aﬂvw

Justice

5 11 Del. C. §4217(f).

6 State v. Sturgis, 947 A.2d 1087, 1092-93 (Del. 2008) (holding Superior Court could not
grant inmate’s pro se motion for reduction of statutorily mandated minimum mandatory
Level V sentence under Section 4217 because Department of Correction did not submit
application and basis of inmate’s motion was his mother’s health, not his health).

7 Supr. Ct. R. 8.